Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of  accessing a dataset (mental process; a user can read data on paper or view it on a screen); executing a clustering methodology on the dataset (mental process e.g., doing the raw thinking of grouping data in your head as a first stage and then using paper and pen); determining a separation quantifier that indicates a degree of variance for a plurality of features shared by each cluster of a plurality of clusters generated by the clustering methodology (mental process e.g., doing the raw thinking pertaining to grouping/clustering, deciding on features of items in groups and features of clusters in your head as a first stage and then using paper and pen); and determining a feature importance of each feature of the plurality of features for each cluster of the plurality of clusters (mental process e.g., doing the raw thinking about prioritizing features in your head as a first stage and then using paper and pen). 
Nothing in the claim element precludes the step from practically being performed in the mind. in the context of this claim encompasses the user manually grouping data and prioritizing features. 

2. The computer-implemented method of claim 1, wherein the dataset comprises a plurality of data points, and the execution of the clustering methodology generates a cluster label for each data point of the plurality of data points. No additional elements3. The computer-implemented method of claim 2, further comprising: determining a centroid value for each cluster. No additional elements4. The computer-implemented method of claim 3, wherein determining the separation quantifier further comprises: (a) selecting a first cluster and a first feature of a plurality of features of the first cluster, (b) defining a base value of the first cluster based on a first centroid value of the first cluster in the first feature, (c) determining a separation value between the base value and a plurality of centroid values for the first feature in each cluster other than the first cluster, and (d) determining a relative feature importance of each feature for the first cluster by repeating (a), (b), and (c) for each feature of the plurality of features other the first feature. No additional elements5. The computer-implemented method of claim 4, further comprising: normalizing the relative feature importance of each feature to determine the feature importance of each feature. (mental process e.g., doing the raw thinking pertaining to grouping/clustering, deciding on features of items in groups and features of clusters in your head as a first stage and then using paper and pen)6. The computer-implemented method of claim 5, wherein determining the separation value, further comprises replacing a mean value of the first cluster with the base value of the first cluster. (mental process e.g., doing the raw thinking pertaining to grouping/clustering, deciding on features of items in groups and features of clusters in your head as a first stage and then using paper and pen)7. The computer-implemented method of claim 6, further comprising: configuring a targeted remediation security action based on the feature importance of each feature indicating variance between each cluster of the plurality of clusters.
Claims 8 And 13
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of accessing a dataset (mental process viewing data on paper or on a screen), wherein the dataset comprises a plurality of data points, and a first data point of the plurality of data points is associated with an identity of a computing device (see below) of a plurality of identities of a plurality of computing devices (see below); processing the dataset with a clustering methodology (mental process e.g., doing the raw thinking pertaining to grouping/clustering, deciding on features of items in groups and features of clusters in your head as a first stage and then using paper and pen); determining a separation quantifier that indicates a degree of variance for a plurality of features shared by each cluster of a plurality of clusters generated by the clustering methodology (mental process e.g., doing the raw thinking pertaining to grouping/clustering, deciding on features of items in groups and features of clusters in your head as a first stage and then using paper and pen), wherein determining the separation quantifier comprises determining a standard deviation of each cluster other than a selected cluster of the plurality of clusters by replacing a mean value of the selected cluster with a base value of the selected cluster (mental process e.g., doing the raw thinking pertaining to grouping/clustering, deciding on features of items in groups and features of clusters and distances/variations of vectors/numbers in your head as a first stage and then using paper and pen); determining a feature importance of each feature of the plurality of features for each cluster of the plurality of clusters (prioritizing features); and determining whether a selected feature of the plurality of features separates the selected cluster from each cluster other than the selected cluster based on the degree of variance and a corresponding feature importance of the selected feature (mental process e.g., doing the raw thinking pertaining to grouping/clustering, deciding on features of items in groups and features of clusters and distances/variations of vectors/numbers in your head as a first stage and then using paper and pen); and configuring the targeted remediation security action based on the corresponding feature importance enumerated by the degree of variance between the plurality of features shared by the selected cluster and one or more other clusters of the plurality of clusters (making decisions mentally)
but for the recitation of generic computer components. 
That is, other than reciting “computing device/medium,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device/medium,” language, “determining” in the context of this claim encompasses the user manually calculating the amount of distance between vectors and/or clusters. It falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “computing device/medium,” The computing device is recited at a high-level of generality (i.e., as a generic processor performing clustering) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computing device/medium,” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)).
9. The non-transitory computer readable storage medium of claim 8, wherein at least one feature of the plurality of features is a binary feature. No additional elements10. The non-transitory computer readable storage medium of claim 8, wherein determining the separation quantifier, further comprises: selecting the selected cluster and the selected feature, defining the base value of the selected cluster based on a centroid value of the selected cluster in the selected feature, determining a separation value between the base value and a plurality of centroid values for the selected feature in each cluster other than the selected cluster, and determining a relative feature importance of the selected feature based on a coefficient measure assigned to the selected feature. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)11. The non-transitory computer readable storage medium of claim 9, wherein each feature of the plurality of features is a security vulnerability of a plurality of security vulnerabilities associated with one or more of the plurality of computing devices. No additional elements12. The non-transitory computer readable storage medium of claim 8, wherein configuring the targeted remediation security action comprises: an unsupervised clustering methodology, and a supervised classification methodology performed without using a classifier. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer memo14. The system of claim 13, wherein at least one feature of the plurality of features is a binary feature. No additional elements15. The system of claim 13, wherein determining the separation quantifier, further comprises: selecting the selected cluster and a selected feature of the plurality of features of the selected cluster, defining the base value of the selected cluster based on a centroid value of the selected cluster in the selected feature, determining a separation value between the base value and a plurality of centroid values for the selected feature in each cluster other than the selected cluster, and determining a relative feature importance of the selected feature based on a coefficient measure assigned to the selected feature. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)16. The system of claim 14, wherein each feature of the plurality of features is a security vulnerability of a plurality of security vulnerabilities associated with one or more of the plurality of computing devices. No additional elements17. The system of claim 13, wherein configuring the targeted remediation security action comprises: an unsupervised clustering methodology, and a supervised classification methodology performed without using a classifier. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer memo18. The system of claim 13, further comprising: determining the centroid value for the selected cluster, wherein the base value of the selected cluster is the centroid value of the selected cluster in the selected feature. No additional elements

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meteer (US 2019/0180175) teaches features of clusters (“determine the features of each cluster that may be relevant to classification and other processes in the pipeline, and generate representations of the cluster features”, 0062).
Ajiro (US 2021/0117858) teaches clusters, centroids, variations, (“Similarly, B1 and B2 are also clusters in a 1, P2, Q1, and Q2 represent positions of the centroid coordinates of the clusters related to ellipses A1, A2, B1, and B2, respectively. A variation range of the centroid coordinates between the clusters of A1 and A2, that is, the distance between the point P1 and the point P2 is d1. Similarly, a variation range of the centroid coordinates between the clusters of B1 and B2, that is, the distance between the point Q1 and the point Q2 is d2. In such a case, if one or both of the distances (variation ranges) d1 and d2 exceed a predetermined threshold, the determination unit 14 can determine that there is a change in the data trend.”, 0080).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/     Primary Examiner, Art Unit 2123